Citation Nr: 9926314	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-49 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of a proper initial rating for service-
connected osteoarthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to November 
1984.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for the veteran's osteoarthritis of the lumbar 
spine.  By that decision, a 10 percent evaluation was 
assigned, effective from July 30, 1996.  The veteran appealed 
this decision, contending that the severity of his 
symptomatology warranted assignment of a disability rating in 
excess of the 10 percent evaluation.  The case came before 
the Board for resolution, and by a December 1997 Remand, was 
referred back to the RO for further development.  

The requested development was accomplished, and the veteran's 
assigned disability evaluation was increased to 20 percent, 
effective from July 30, 1996, by a rating decision of 
February 1999.  The veteran now contends that the severity of 
his symptomatology with respect to his service-connected 
osteoarthritis of the lumbar spine warrants assignment of an 
evaluation in excess of 20 percent.  The case has again been 
referred to the Board for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's service-connected osteoarthritis of the 
lumbar spine involves symptomatology that is consistent with 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, with objective evidence of pain on 
motion.  



CONCLUSION OF LAW

The criteria for assigning an initial rating of 40 percent 
for the veteran's osteoarthritis of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements made by the veteran in his own 
behalf.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

As noted, the veteran was initially service-connected for his 
osteoarthritis of the lumbar spine by a September 1996 rating 
decision by the RO.  A 10 percent evaluation was assigned, 
effective from July 30, 1996, the date of the original claim 
for service connection.  The veteran filed a timely appeal to 
this decision, in which he maintained that the severity of 
his symptomatology, including functional impairment due to 
pain warranted assignment of an evaluation in excess of his 
10 percent rating.  The Board reviewed the case, and remanded 
it back to the RO in December 1997 for additional 
development.  Specifically, the RO was directed to schedule 
the veteran to undergo an additional VA rating examination to 
assess the current status of his low back disability and to 
assess the extent to which he experienced any functional 
limitation due to pain on use.  

As a result of information obtained through the evidence 
developed pursuant to the Board's December 1997 Remand, the 
veteran's assigned disability rating was increased to 20 
percent, effective from July 30, 1997, by a February 1999 
rating decision.  The decision to grant an increased 
evaluation was based on objective showing of functional 
limitation due to pain on use, and the report of the October 
1998 rating examination showing that his overall low back 
disability had increased in severity during the course of the 
appeal.  The veteran now contends that his overall functional 
limitation caused by the service-connected osteoarthritis of 
the lumbar spine is so severe as to warrant an evaluation in 
excess of the currently assigned 20 percent rating.  

In support of his claim, the veteran submitted 
contemporaneous clinical and VA treatment records dating from 
December 1985 through April 1999.  These records show that he 
consistently experienced muscle spasms and chronic low back 
pain throughout this period.  His diagnoses included muscle 
strain, low back pain, degenerative disc disease at L4-L5 and 
L5-S1, and osteoarthritis of the low back.  The latest 
treatment note of record, dated in April 1999, indicates that 
the veteran had been fitted with a lumbosacral corset and 
continued his use of a TENS unit.  

In August 1996, the veteran underwent a VA rating examination 
in which he complained of chronic low back pain of long 
duration.  He indicated that his back pain improved with 
therapy.  On examination, the veteran was shown to have 85 
degrees of flexion in his lumbosacral spine with 15 degrees 
of abduction to the right and left.  Straight leg raising was 
90 degrees on both sides.  X-ray reports of the lumbosacral 
spine showed degenerative changes with lumbar scoliosis 
convexing to the right and disc space narrowing of L5-S1.  
The examiner concluded with diagnoses of right L5 
radiculopathy, by history; mild degenerative spondylosis; and 
lumbar scoliosis with convexity to the right with disc space 
narrowing at L5-S1.  

Pursuant to the Board's December 1997 Remand, the veteran 
underwent an additional VA rating examination in October 
1998.  He complained of constant lower back pain with right-
sided radicular pain.  His back was characterized as "weak" 
although the examiner noted that there were no restrictions 
on lifting by his primary care physician.  The veteran 
reported experiencing low back stiffness in the morning, 
tiring easily, and having no endurance.  In addition, he 
indicated that he did not use any crutches or similar means 
of support, and had not worn a brace since being fitted with 
a TENS unit.  Further, the veteran reported that he worked as 
a medical technician and experienced low back pain at the end 
of the day, but was able to perform all of his duties at 
work.  

On examination, the veteran was shown to have flexion and 
extension from 0 to 62 degrees, lateral flexion to 20 degrees 
right and left, and straight leg raising to 70 degrees.  The 
veteran was objectively shown to experience pain while 
performing all motion.  No spasm was noted, and the veteran 
did not demonstrate any particular weakness.  There were no 
postural abnormalities or fixed deformities.  Musculature of 
the back was within normal limits with no neurologic 
abnormalities.  The examiner concluded with diagnoses of 
right L5 radiculopathy by the veteran's report and 
degenerative joint disease of the lumbosacral spine.  The X-
ray report shows disc disease at L4-L5, L5-S1, and probably 
at L1-L2.  In addition, the examiner observed that there was 
disc degeneration at L5-S1.  There was some worsening noted 
since the veteran had undergone the previous VA rating 
examination of August 1996.  Scoliosis and mild degenerative 
changes were again noted.  

The examiner went on to offer his opinion that the veteran's 
service-connected osteoarthritis of the lumbosacral spine had 
increased in severity since the time of the August 1996 
examination.  His disease had increased in severity, given 
that in August 1996 he had forward flexion to 80 degrees and 
could only forward flex to 60 degrees in October 1998.  In 
addition, his straight leg test had decreased by 20 degrees 
since the time of the August 1996 examination, although 
lateral flexion seemed to have slightly improved.  With 
respect to functional limitations due to pain, the examiner 
observed that the veteran's low back pain would restrict his 
ability to engage in employment requiring a significant 
amount of lifting or bending.  However, since his current 
employment as a medical technician did not involve such 
activities, such considerations were largely moot.  The 
examiner stated that the veteran should be able to engage in 
or perform light manual labor since he could ambulate without 
assistance and had a reasonable range of motion of the 
lumbosacral spine.  

The Board has evaluated the above-discussed evidence, and has 
applied it to the relevant schedular criteria.  Based on this 
evaluation, the Board concludes that after resolving all 
reasonable doubt in favor of the veteran, his osteoarthritis 
of the lumbar spine warrants assignment of a 40 percent 
evaluation, effective from the date of his original grant of 
service connection for that disability.  However, the Board 
finds that the preponderance of the evidence is against 
assignment of an evaluation in excess of 40 percent under any 
diagnostic codes other than those discussed below.  As noted 
the veteran is currently assigned a 20 percent evaluation for 
his osteoarthritis of the lumbar spine, and this rating has 
been effective from July 30, 1996, the date upon which the RO 
determined that his claim for service connection for 
osteoarthritis of the lumbar spine was received.  

Degenerative or osteo-arthritis is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Diagnostic Code 5003 
states, in pertinent part, that "degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.). . . 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  In the absence of limitation 
of motion, a 10 percent evaluation is assigned upon X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation is assigned 
where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
states that the 10 and 20 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  In addition, Note 2 states that the 10 
and 20 percent ratings based on X-ray findings will be 
utilized in rating disorders listed under Diagnostic Codes 
5013 through 5024, inclusive.  Id.  

Moreover, the VA General Counsel, has observed that the 
United States Court of Appeals for Veterans Claims (Court) 
has held in Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995), 
that Diagnostic Code 5003 is 'complemented by' 38 C.F.R. 
§ 4.40.  The General Counsel has determined, therefore, that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 all appear to be applicable 
in evaluating arthritis.  See VAOPGPREC 9-98 (August 14, 
1998).  

The evidence shows that the veteran has experienced 
limitation of motion in his lumbar spine as a result of his 
osteoarthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998), which sets forth the evaluative criteria for 
limitation of motion of the lumbar spine, a 10 percent 
evaluation is assigned for slight limitation of motion.  
Assignment of a 20 percent evaluation is contemplated for 
moderate limitation of motion, and a 40 percent evaluation is 
warranted for severe limitation of motion.  Id.  

Intervertebral disc syndrome is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).  Under that diagnostic 
code, mild symptomatology warrants assignment of a 10 percent 
evaluation.  Moderate, recurring attacks warrant assignment 
of a 20 percent evaluation.  Assignment of a 40 percent 
evaluation is contemplated for severe, recurrent attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation, the highest available, is contemplated 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

Finally, under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998), lumbosacral strain with characteristic pain on motion 
warrants assignment of a 10 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position 
warrants assignment of a 20 percent evaluation.  A 40 percent 
evaluation is contemplated upon a showing of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The Board finds that the veteran's forward flexion of the 
lumbar spine, currently shown to be 62 degrees, would be 
reasonably characterized as "moderate" or at least more 
than "slight" limitation of motion under Diagnostic Code 
5292.  Such limitation of motion warrants assignment of a 20 
percent evaluation under that diagnostic code.  However, this 
rating does not take into consideration the effect of 
functional limitation due to pain on motion as contemplated 
by 38 C.F.R. §§ 4.40, 4.45; and DeLuca, supra.  Applying the 
veteran's objectively demonstrated symptomatology of 
functional limitation due to pain in addition to his 
demonstrated moderate limitation of motion on forward 
flexion, the Board finds that assignment of a 40 percent 
evaluation is warranted.  

In addition, the Board finds that the veteran's 
symptomatology is analogous to intervertebral disc syndrome 
under Diagnostic Code 5293.  Under that diagnostic code, the 
Board also finds that assignment of a 40 percent evaluation 
is appropriate, particularly in view of the veteran's 
demonstrated limitation of motion and functional limitation 
due to pain.  The medical evidence shows that the veteran has 
experienced chronic and constant low back pain associated 
with his osteoarthritis of the lumbar spine, and that he has 
experienced varying degrees of limitation of motion due to 
this disorder.  Therefore, on balance, the Board finds that 
considering functional limitation due to pain in conjunction 
with the veteran's demonstrated limitation of motion a 40 
percent evaluation is warranted under Diagnostic Code 5293.  
However, the Board also finds that the veteran's demonstrated 
symptomatology is not shown to involve symptomatology of a 
degree of severity consistent with the criteria warranting 
assignment of a 60 percent evaluation under Diagnostic Code 
5293.  In this regard, the Board notes that the veteran does 
experience some relief from his back pain, and that he is not 
precluded from performing light manual labor, and is shown to 
be able to perform the duties required by his job as a 
medical technician, as indicated by the report of the October 
1998 VA rating examination.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  In this 
regard, the Board would observe that the veteran has retired 
from a full career in the Army, and is currently gainfully 
employed as a medical technician.  The Board acknowledges 
that the veteran has reported feeling fatigued at the end of 
a work day, but also notes that the October 1998 rating 
examination report contains the examiner's opinion that the 
veteran's employment does not require him to perform duties 
that would be precluded by his service-connected back 
disability.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1998).  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, an initial rating of 40 percent 
is assigned for the veteran's osteoarthritis of the lumbar 
spine.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

